Citation Nr: 1521577	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-26 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tongue base squamous cell carcinoma with metastasis to the neck, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In his August 2013 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge. In November 2014, the Veteran withdrew his request. As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam, and there is no probative evidence that otherwise shows that the Veteran was exposed to herbicides coincident with his military service.

2. Tongue base squamous cell carcinoma with metastasis to the neck did not have its onset during service and is not the result of disease or injury incurred during the Veteran's military service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for tongue base squamous cell carcinoma with metastasis to the neck have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.304(f), 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran was first provided with a VCAA notification letter in November 2011 that advised him of the evidence necessary to substantiate service connection, of his and VA's obligations in providing such evidence for consideration, and of the requirements to substantiate effective dates and disability ratings in general. 

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The Veteran's service treatment records and private treatment records were reviewed by both the AOJ and the Board. He has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

No VA examination was conducted. VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The second prong of the McLendon test requires evidence establishing an in-service event.  In this case, the Veteran asserts that his tongue squamous cell cancer is a result of herbicide exposure in service, and there is an inadequate private opinion relating the Veteran's cancer to herbicide exposure.  As detailed below, however, there is no probative evidence of record that shows that the Veteran was exposed to herbicides during his military service.  In the absence of an in-service event, there can be no credible nexus connecting the claimed disability to service.  Thus, the Board determines that the evidence is insufficient to require an examination and obtain an opinion.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

The Veteran contends that his tongue base squamous cell carcinoma is a result of exposure to herbicides in service. Therefore, he contends that service connection is warranted for this disability.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303(a). Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303(d). Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). However, in this case, the Veteran does not assert that he served in the Republic of Vietnam, and his service records do not document such service. Therefore, he is not presumed to have been exposed to herbicides during service.

The Veteran's service records document foreign service in England. He contends that he was exposed to herbicides by contact with aircraft rotating out of Vietnam carrying troops and cargo rotating out of Vietnam. In support of this contention, he has submitted an internet news article documenting the duties of C-130 aircraft, which includes rotational duties in the 1960s and deployment to Europe in the 1970s, including the Mildenhall AFB, where the Veteran was stationed.  However, the Veteran has submitted no documentation that he came into contact with Agent Orange or other herbicides during his duties. While the Board accepts that the Veteran may have come into contact with aircraft that had carried or been exposed to herbicides, there is no evidence except the Veteran's own statements to support the Veteran's contentions that he then came into contact with herbicides as a result of the aircraft's contact with herbicides or that there was even a risk of exposure occurring.  As noted in the July 2013 statement of the case, a May 2009 memorandum from the Joint Services Records Research (JSRRC) Center Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era noted that in the course of its research efforts, the JSRRC had reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC had found no evidence that indicated that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could not provide any evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  Thus, by way of analogy, it follows that the Veteran's allegation of exposure to herbicides from contact with aircraft rotating out of Vietnam carrying troops and cargo rotating out of Vietnam is also not substantiated by service department records.  There has been no change to the foregoing service department findings.  Records from and relied upon by the JSRRC are considered relevant official service department records.  Vigil v. Peake, 22 Vet. App. 63 (2008).  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 469-70.  The Veteran has not shown that he possesses the expertise necessary to opine on the technical matter of identifying herbicide compounds and finding that such were on aircraft he touched.  Id.  Thus, there is no persuasive, competent and credible evidence that substantiates that the Veteran was exposed to herbicides during his service.  

Moreover, while certain diseases, including certain cancers, shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, the Veteran's particular cancer is not among those diseases. 38 C.F.R. § 3.309(e). VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27,630 (May 20, 2003).  

Service connection may still be granted on a direct basis with evidence of a relationship between the Veteran's cancer and his military service, to include any herbicide exposure. See Combee v Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Id. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran underwent a tonsillectomy in service, but service treatment records are otherwise silent for complaint, treatment, or diagnosis referable to the tongue, throat, or neck. Post-service, the record reflects that the Veteran was diagnosed with squamous cell carcinoma of the tongue with metastasis to the neck for which he underwent chemoradiation therapy. Thus, the Veteran has a current disability with regards to his claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). However, the evidence fails to persuasively establish that this disability was diagnosed within one year of the Veteran's discharge from service to warrant a presumption of service connection or that service connection is warranted on a direct basis.  

The Veteran does not contend, and the medical evidence of record does not otherwise show that the Veteran's disability manifested within a year of his discharge from service.  In regard to whether the disability is otherwise etiologically related to service, other than his own statements, the only evidence relevant to the question of etiology of the Veteran's tongue base squamous cell carcinoma is a June 2011 opinion from JKS, a registered nurse where the Veteran was treated for his cancer.  JKS stated that the Veteran was responsible for working on aircraft that carried Agent Orange and that the Veteran's constant Agent Orange exposure caused his present health problems. However, as discussed above, there is no persuasive evidence of record that establishes that the Veteran was exposed to herbicides during his military service.  Moreover, JKS offered no rationale for the opinion that the Veteran's tongue cancer was a result of herbicide exposure. Consequently, the Board affords the opinion no probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that an opinion that contains only data and conclusions is afforded no weight).  

The Veteran is competent to describe symptoms and facts of which he has direct knowledge. See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007). However, he is not competent to determine the etiology of a complex disability such as cancer, as such a determination requires specialized knowledge. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tongue base squamous cell carcinoma, to include as due to exposure to herbicides. Therefore, his claim must be denied.

ORDER

Entitlement to service connection for tongue base squamous cell carcinoma with metastasis to the neck, to include as due to exposure to herbicides, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


